SITARPE, J.
Sufficient particularity of description was observed in the indictment in respect of the property averred to have been taken. As to the money see Browning v. State, 87 Ala. 80. As to ¡the other property see Churchwell v. State, 117 Ala. 124.
No case for -compelling the State to an election as between the several counts of the indictment. — Carlton v. State, 100 Ala. 130; Butler v. State, 91 Ala. 87.
*105As a circumstance tending to corroborate the State’s witness Widner, wherein he testified that Griffin used a pistol while helping defendant to rob him, evidence that Griffin had a ■pistol Avhen seen wijth defendant an hour or two before that occurrence was admissible.
Charges like the one here refused to defendant were condemned as argumentative in Rogers v. State, 117 Ala. 9, and Amos v. State, 123 Ala. 50. Because this charge was faulty in that respect there was no error in iits refusal. In Amos’ case, supra, opinions favoring such charges were expressly repudiated.
The explanation by the court of the first charge given for defendant apparently had reference to the required unanimity of the jury in finding a verdict. Reversible error is not found in that explanation or in the court’s explanation of the second given charge.
While a lack of unanimity would have made a conviction improper, it did not necessarily require an acquittal. A mistrial might have been proper. The charge given for the State asserts no more in effect.
Affirmed.